                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         STEPHEN CRAIG,
                                   4                                                   Case No. 19-cv-05200-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         EXTENDED STAY AMERICA, INC., et
                                   7     al.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: April 3, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: December 20, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: July 30, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: August 31, 2020; REBUTTAL: September 16, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: October 9, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; October 16, 2020;
                                  20        Opp. Due: October 30, 2020; Reply Due: November 6, 2020;
                                            and set for hearing no later than November 20, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: February 2, 2021 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: February 16, 2021 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 5 days.
                                  25

                                  26

                                  27

                                  28
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2   This case shall be referred to the Court’s mediation program. Counsel will attempt to obtain
                                       Jane Pandell as the court-appointed mediator. By 12/11/19, counsel shall inform the Court on
                                   3   whether or not they were able select Ms. Pandell. The mediation session shall be completed
                                       by 3/15/20.
                                   4
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   5
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   6   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   7
                                                IT IS SO ORDERED.
                                   8

                                   9              11/26/19
                                       Dated:
                                  10
                                                                                        ____________________________________
                                  11                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
